Citation Nr: 1309189	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service connected human immunodeficiency virus (HIV).

2.  Entitlement to a higher initial rating for HIV, currently rated as 30 percent disabling.

3.  Entitlement to a higher initial rating for residuals of necrotizing gingivitis, periodontal bone loss and recession, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in November 2008 and February 2011; statements of the case were issued in August 2009 and January 2012; and substantive appeals were received in September 2009 and March 2012.  

There was some question as to the timeliness of the November 2008 notice of disagreement.  The RO sent the Veteran a January 2009 correspondence in which it informed him that the notice of disagreement was untimely.  However, the Board notes that the RO's letter informing the Veteran of the November 2007 decision was dated November 13, 2007.  The Veteran's notice of disagreement was postmarked November 12, 2008.  Consequently, it was timely.

The issue of entitlement to a higher initial rating for residuals of necrotizing gingivitis, periodontal bone loss and recession is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical diagnosis of a current chronic psychiatric disability.   

2.  Effective June 1, 2007 through June 29, 2008, the Veteran's HIV was manifested by refractory constitutional symptoms, diarrhea, and pathological weight loss; it was not manifested by AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.

3.  Effective June 30, 2008, the Veteran's HIV was not manifested by refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is any such disability secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  Effective June 1, 2007 through June 29, 2008, the criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected HIV have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6351 (2012).

3.  Effective June 30, 2008, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6351 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent letters in July 2007 and September 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran submitted Authorization and Consent Forms for Drs. M.L. and J.O. who have been treating his HIV.  They work at the Brooks Army Medical Center; and these records have been incorporated into the claims file.  The Veteran also reported that he treated with Dr. J.W. at the Brooks Army Medical Center.  The Board notes that the RO sought these records on numerous occasions; and the Brooks Army Medical Center responded in August 2010 that they had no additional records to submit.  The RO made a formal finding of unavailability in August 2010.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the service treatment records contain no findings attributed to a psychiatric disability.  The first evidence of a psychiatric disability is a January 2010 outpatient treatment report.  The Veteran stated that in terms of managing his HIV, he was doing well overall.  However, he reported that "he has been perhaps a little depressed the last few months, or at least having more difficulty lately contemplating all the ways his diagnosis of HIV has and continues to impact his life."  The examiner assessed the Veteran with an adjustment disorder.  He noted that the Veteran denied constant depression symptoms; denied difficulty sleeping; and stated that his appetite was unchanged.  The examiner opined that the Veteran was not currently depressed; but he (the examiner) was concerned that the Veteran might develop major depression.  The Veteran and examiner discussed ways for the Veteran to obtain support; but the Veteran stated that he was not interested in seeing a counselor or therapist at that time.    

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that since contracting HIV, his life (and the lives of his family members) has changed.  He stated that he is not happy.  He reported that he is scared and worried all the time.  He denied any current or past mental health treatment.  He acknowledged that he talked to someone who advised him to get help; but he stated that he is not a big believer in talking his problems out because he believed that talking about it was not going to fix the underlying problems.  The examiner noted that there was no record of a diagnosis or treatment prior to the filing of the Veteran's claim.  

The examination lasted approximately 1.75 hours (and consisted of 1.25 hours of computer administered psychological testing and .5 hours of face to face examination).  Following the examination, the Veteran showed no apparent impairment of thought processes or communication.  His behavior was unremarkable.  He reported no impairment of activities of daily living as a result of a psychiatric disability.  He was fully oriented.  His mood was mildly dysphoric with somewhat restricted affect.  He denied suicidal intent or planning, hallucinations, and delusions.  His attention, memory, and judgment appeared to be within normal limits.  The examiner found that there were no objective findings of any mental disorder in the current examination.  He was unable to diagnose any current disability.  Consequently, he was unable to render an opinion regarding whether any alleged disability was caused by or aggravated by his service connected HIV.  The examiner noted that diagnoses and GAF scores assigned by other mental health providers are inapplicable because they have been based solely on the subjective reports of the Veteran, without an objective assessment of response style and without access to the Veteran's claims file.  The examiner noted that the Veteran may be experiencing an adjustment disorder; but the symptoms of a possible mental disorder do not interfere significantly with current occupational and social functioning.  

Analysis

In the absence of any findings during service, service connection could only be established by continuity of symptomatology under 38 C.F.R. § 3.303(b); or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

However, in this case the preponderance of the evidence is against a finding of continuity of symptomatology.  In June 2007, the Veteran filed claims for service connection for hearing loss, degenerative joint disease, basal cell carcinoma, thrombosis hemorrhoids, coccidioidomycosis, lower back pain, sinusitis, HIV, necrotic gingivitis, vision problems, and joint/knee problems.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a psychiatric disability at that time very strongly suggests that he was not indeed experiencing any symptoms at that time.  Moreover, the first evidence of a psychiatric disability is dated January 2010 (approximately 2 1/2 years after service).  The January 2010 treatment report states that the Veteran has "been perhaps a little depressed the last few months."  [Emphasis added].  Consequently, by the Veteran's own reports, he did not begin to feel depressed until approximately two years after service.    

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that Veteran has a current psychiatric disability that is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO scheduled the Veteran for a VA examination that took place in October 2010.  The examiner found no objective evidence of a psychiatric disability.  He acknowledged the treatment reports that diagnosed an adjustment disorder; but found that these diagnoses were not predicated on any objective evidence or apparent review of the claims file.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board finds the opinion of the October 2010 examiner VA to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following an extensive evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  

In support of his claim for service connection, the Veteran has only his own subjective complaints and his belief that these symptoms are secondary to his service connected HIV.  The Board notes that he is competent to describe psychiatric symptoms.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  However, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, a psychiatric disability is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  In sum, his statements as to etiology (and in fact to the very existence of a disability) in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

With respect to the question of entitlement to service connection on a presumptive basis, there is no competent medical evidence of a psychiatric disability within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected disabilities warrants higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

HIV
The Veteran's service-connected HIV has been rated by the RO under the provisions of Diagnostic Code 6351.  Under this regulatory provision, a noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A rating of 10 percent is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A rating of 30 percent is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidasis.  A rating of 60 percent is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.

The Veteran submitted a February 2009 correspondence in which he stated that the incident in which he incurred HIV took place in May 2003.  He stated that in September 2003, he suddenly fell ill; and in December 2003, he was told that he was HIV-positive.  Military regulations required that he be grounded immediately.  He stated that in the past five years, he had two very serious opportunistic infections which required him to begin life-long therapy of anti-retroviral medications.  He stated that in late 2004, he fell ill with coccidiomycosis (Valley Fever) which was compounded with pneumonia.  He stated that for a month, he suffered from pain, fever, and exhaustion.  He stated that in February 2006, he fell ill with an extreme case of necrotizing gingivitis.  He stated that the pain in his gums was so severe that he could not eat for more than a week; and that consequently, he lost 15 pounds.  He stated that during the first two weeks of taking the anti-retroviral medications, he experienced severe diarrhea which resulted in external thrombosed hemorrhoids.  He reported that for eight months after starting the medications, he experienced dizziness, nausea, disorientation, and hot flashes in his extremities.  He stated that he continued to experience very active, vivid dreams every night.  

Service treatment records reflect that upon entering service he weighed 157 pounds in August 1982 and 158 pounds in February 1983.  Throughout the 1980s, the Veteran's weight fluctuated between 160 pounds (December 1985) and 172 pounds (January 1988, October 1988) before dropping back to 163 pounds (November 1989).  In the 1990s, his weight ranged between 166 (September 1992) and 175 (December 1998).  The Veteran's weight in January 2002 was 177 pounds.  This was the last recorded weight prior to being exposed to HIV.  Following exposure, the Veteran's weight dropped to 168 (in September 2003 and November 2003).  His weight was in the low-to-mid 170s throughout 2004-2005.  It dropped to 160 in March 2007 (just prior to his May 2007 discharge from service).      

A July 2007 post service outpatient treatment report reflects that the Veteran was not feeling tired (fatigue), had no fever, no cough, no acute illness, no nausea, no abdominal pain, and no diarrhea.  The Veteran reported that he was doing well and had no complaints.  He also denied chills, night sweats, and recent weight change.  He weighed 166.9 pounds.   

The Veteran underwent a VA examination in October 2007.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was HIV positive with opportunistic infections.  He was treated with medications and his symptoms have been intermittent with remissions.  General side effects of the treatment included malaise, fatigue, vivid dreams, and sleep interruption.  The examiner noted that the Veteran had not been hospitalized; but the Veteran did experience the constitutional symptoms of occasional extreme fatigue and occasional malaise.  He also experienced dyspnea.  Upon examination, the Veteran weighed 160 pounds, which represented a 10 percent weight loss compared to baseline.  The examiner then stated that there were no HIV related physical findings.  The Veteran did not meet the Center Disease Control's (CDC's) definition of someone with AIDS.  

Outpatient treatment records dated January 2008 and June 2008 reflect that the Veteran's weight (which had been 160 pounds in October 2007) was 169 in January 2008 and had returned to 173.7 in June 2008.  The June 2008 treatment report stated that the Veteran was doing well and had no new complaints.  He denied nausea, abdominal pain, feeling tired (fatigue), fever, cough, or other acute illness.  He did report diarrhea with occasional loose stools.      

Outpatient treatment reports in January 2009 and July 2009 reflect that the Veteran "continues to do well" and that he "continues to do very well on his current therapy with Atripla.  Side effects have now been minimized after switching to taking his medication in the morning."  

The Veteran underwent a VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that nothing has changed since his most recent VA examination, except that he reported being more worried about his future and depressed.  The examiner noted that the Veteran had recurrent opportunistic infections in the form of necrotizing gingivitis with recurring gum infections.  The Veteran did not suffer from recurrent constitutional symptoms.  The examiner noted that the Veteran had recurrent diarrhea; but no progressive weight loss.  He weighed 173.5 pounds.  Following a thorough examination, the examiner diagnosed the Veteran with HIV with residuals, including minimal to mild functional limitations and medication therapy.  She noted that the Veteran was a pilot who was grounded from flying duties and was on non-deployable status; however, he was able to perform his duties as Senior Duty Officer without restrictions.    

The Board finds that since this appeal arises from the original assignment of a disability evaluation following an award of service connection, staged ratings are appropriate for the Veteran's symptoms (which have been more severe at some times than at others).  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board finds that from June 1, 2007 through June 29, 2008, the Veteran experienced refractory constitutional symptoms, diarrhea, and pathological weight loss.  Consequently, a rating of 60 percent is warranted.  A rating in excess of 60 percent is not warranted because the Veteran's disability was not manifested by AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.  

Effective June 30, 2008, the Board finds that the Veteran's weight had returned to baseline.  His disability was no longer manifested by refractory constitutional symptoms, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  To the contrary, the Veteran's weight had returned to what it was prior to HIV exposure.  The outpatient treatment reports indicate that the Veteran has been doing very well on his current therapy; and the February 2011 VA examination found that the Veteran did not suffer from any refractory constitutional symptoms.  The Board recognizes that the Veteran still experienced occasional diarrhea; however, in order to warrant a 60 percent rating, the Veteran's disability must be manifested by refractory constitutional symptoms, diarrhea, AND pathological weight loss.  In the absence of these symptoms, a rating in excess of 30 percent is not warranted.      

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 30 and 60 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Entitlement to service connection for a psychiatric disability, to include as secondary to service connected HIV is denied.

Effective June 1, 2007 through June 29, 2008, a rating of 60 percent, but no higher is granted for the Veteran's service connected HIV is warranted.

Effective June 30, 2008, a rating in excess of 30 percent for the Veteran's service connected HIV, is denied.


REMAND

The Veteran underwent a VA examination in February 2011.  At the examination, the examiner noted that the Veteran had excellent oral hygiene.  There was no inflammation noted, and periodontal pockets are 1-2mm. with no bleeding upon probing.  The Veteran had recession of his gums and acid erosion of the buccal surface of his teeth.  No limitations to opening, speech, or eating were noted.  A panoramic radiograph revealed generalized periodontal bone loss, but no pathology.  

The examiner noted that the claims file was not available at the time of the examination.  Consequently, the RO requested an addendum from the examiner.  In a November 2011 addendum, the examiner stated that he reviewed the claims file and could not find any dental notes concerning necrotizing gingivitis.  The Board recognizes that the service treatment records do not contain any findings of necrotic gingivitis.  However, post service treatment reports include a diagnosis of necrotic gingivitis with occasional episodes of gingivitis inflammation.  The examiner also stated that the Veteran's gingival recession was a pre-existing condition, and the result of toothbrush trauma (and not due to military trauma or HIV infection).  While the Board recognizes that service treatment records suggest that the gingival recession could have been caused by toothbrush trauma; the examiner failed to note that the Veteran has already been service connected for this disability.  Finally, although the examiner conducted a panoramic radiograph in February 2011, he failed to state the amount of bone loss shown.  Instead, in his November 2011 addendum, he reported the amount of bone loss shown on a January 1989 panoramic radiograph.  

The Board finds that the examiner's apparent belief that the gingival recession is not due to service (when he is already service connected for the disability), his failure to report the findings of the February 2011 panoramic radiograph, and the failure to recognize the Veteran's current diagnosis of necrotic gingivitis with occasional episodes of gingivitis inflammation, all cause the examiner's findings into question.  Consequently, the Board believes that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   
	
2.  The RO should schedule the Veteran for a VA dental examination for the purpose of determining the current severity of his necrotizing gingivitis, periodontal bone loss and recession.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should note that the Veteran has been diagnosed with (and has been service connected for) necrotic gingivitis; and that the outpatient treatment reports reflect occasional episodes of gingival inflammation.  The examiner should state the percentage of bone loss, as well as any other symptoms pertaining to necrotizing gingivitis, periodontal bone loss and recession.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


